Citation Nr: 1123667	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-43 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for coronary artery disease.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an allergic reaction to foods.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an intestinal disorder.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a bilateral foot disability, to include heel spurs.

8.  Entitlement to service connection for residuals of a fracture of the right great toe.

9.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to December 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received, and the claims for service connection for an acquired psychiatric disability, to include PTSD, coronary artery disease, allergic reaction to foods, an intestinal disorder and a bilateral knee disability were not reopened.  In addition, the May 2009 rating action denied service connection for a bilateral foot disability, to include heel spurs, residuals of a fracture of the right great toe and hypertension.  

The Board notes the Veteran submitted a claim for service connection for a right knee disability in January 1973.  By letter dated March 1973, the RO informed the Veteran that his claim for service connection was denied since he had failed to report for a VA examination.

By decision dated November 2006, the Board denied service connection for an acquired psychiatric disability, to include PTSD, coronary artery disease, an allergic reaction to foods and an intestinal disorder.  The latter three issues were also denied in part on the basis that the disabilities were not due to herbicide exposure.  It was noted in that decision that the Veteran served in Korea after the recognized Agent Orange exposure from April 1968 through July 1969.  He was also found not to have been in Vietnam at any time.

When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  The Board notes a March 2008 rating action found that new and material evidence had not been received and continued the denial of the claims for service connection for a psychiatric disability, to include PTSD, a heart disability, an allergic reaction/syndrome and an intestinal disability.  In October 2008, the Veteran again indicated he wanted to reopen these claims.  Accordingly, the March 2008 rating decision is not final.

The issue of service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By decision dated November 2006, the Board denied service connection for an acquired psychiatric disability, to include PTSD, a heart disability, an allergic reaction/syndrome, and an intestinal disability.  It was held that none of the disorders was related to service and were first manifested years thereafter.  The Veteran was notified of the decision and did not appeal.

2.  The evidence added to the record since the November 2006 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for a psychiatric disability, to include PTSD.

3.  The evidence added to the record since the November 2006 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for a heart disability.

4.  The evidence added to the record since the November 2006 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for an allergic reaction/syndrome.

5.  The evidence added to the record since the November 2006 determination is essentially cumulative of evidence previously of record and does not provide a reasonable possibility of substantiating the claim for service connection for an intestinal disorder.

6.  By letter dated March 1973, the Veteran was notified his claim for service connection for a right knee disability was denied since he had failed to report for a VA examination.  An appeal was not received.

7.  The evidence added to the claims file since March 1973, is essentially cumulative of the evidence previously of record and does not provide a reasonable possibility of substantiating the claim of service connection for a right knee disability.

8.  There is no competent and probative evidence that the Veteran has a bilateral foot disability, to include heel spurs, that is related to service.  

9.  Residuals of a fracture of the right great toe were not present during service or for many years thereafter, nor was arthritis demonstrated within one year of the Veteran's discharge from service.

10.  There is no competent and probative evidence that the Veteran has hypertension that is related to service.  Hypertension was not present within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  The November 2006 Board decision that denied service connection for a psychiatric disability, to include PTSD, is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The additional evidence received since the November 2006 Board decision is not new and material to reopen the claim for service connection for a psychiatric disability, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The November 2006 Board decision that denied service connection for a heart disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

4.  The additional evidence received since the November 2006 Board decision is not new and material to reopen the claim for service connection for a heart disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The November 2006 Board decision that denied service connection for an allergic reaction/syndrome is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

6.  The additional evidence received since the November 2006 Board decision is not new and material to reopen the claim for service connection for an allergic reaction/syndrome.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The November 2006 Board decision that denied service connection for an intestinal disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

8.  The additional evidence received since the November 2006 Board decision is not new and material to reopen the claim for service connection for an intestinal disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

9.  The RO's decision of March 1973, which denied service connection for a right knee disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

10.  The evidence received since March 1973 is not new and material to reopen the appellant's claim of service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

11.  A bilateral foot disability, to include heel spurs, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002).

12.  Residuals of a fracture of the right great toe were not incurred in or aggravated by active service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

13.  Hypertension was not incurred in or aggravated by active service, nor may it be presume to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson.

In letters dated December 2007, December 2008 and March 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The December 2007 and December 2008 letters also advised the Veteran that new and material evidence was needed to reopen the claims for service connection for an acquired psychiatric disability, to include PTSD, a heart disability, an allergic reaction/syndrome, an intestinal disorder, and a right knee disability, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Accordingly, no further development is required with respect to the duty to notify.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file includes the service treatment records, private and VA medical records, and the report of a VA examination. 

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing argument.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      I.  New and Material

Once entitlement to service connection for a disability has been denied by a decision of the Board, that determination is final, unless reconsideration is ordered.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  Here, the Veteran did not appeal the Board's decision nor was reconsideration ordered or requested.  

The law is clear that "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Veteran was notified in a March 1973 letter that his claim for service connection for a right knee disability was denied since he had failed to report for a VA examination.  A timely appeal was not received.

The Board denied service connection for an acquired psychiatric disability, to include PTSD, a heart disability, to include as due to herbicide exposure, an allergic reaction/syndrome, to include as due to herbicide exposure and an intestinal disability, to include as due to herbicide exposure in November 2006.  The determinations were based on findings that any acquired psychiatric disability was not related to service; and that a heart disability, an allergic reaction/syndrome and an intestinal disability were all initially demonstrated many years after service and were not related to service, to include in-service exposure to Agent Orange.  As noted, appellant was not in Korea at the time Agent Orange was used.

A.  An acquired psychiatric disability, to include PTSD 

The evidence of record at the time of the Board's November 2006 decision included the service treatment records and private and VA medical records.

The service treatment records disclose when the Veteran was seen in August 1971, it was indicated he had been found outside the dispensary and was speaking incoherently.  He did not know who or where he was.  A possible drug intake was noted.  He was seen later that day and it was stated he was disoriented to time, place and person.  He was having auditory hallucinations, and was unable to follow a train of thought.  The impression was "drug," and the Veteran was referred to the sunshine company.

VA outpatient treatment records show the Veteran was seen in September 1989 and reported he could not stand in one place for long.  He related that while in service, somebody put a drug in his dish and he was in sunshine village for three days.  He asserted he was "hypered up" since then.  The impressions were acute alcoholism, alcohol, cocaine and marijuana use by history, and rule out hypomanic disorder.  

The Veteran was admitted to a VA hospital in October 1989 for detoxification from cocaine and alcohol.  He related a history of cocaine abuse starting in 1973.  He had been using it on an almost daily basis, most recently two days prior to admission.  He stated he had a toxic reaction with paranoid symptoms.  The diagnoses were chronic cocaine dependency and chronic alcohol dependency.

When hospitalized by the VA in May 2001, the Veteran asserted he had not been treated in a hospital or received outpatient treatment for psychological or emotional problems.

The Veteran was afforded a VA psychiatric examination in March 2004.  The examiner reviewed the Veteran's claims folder and noted he had not been treated for a psychiatric illness during service.  He stated the Veteran had received outpatient psychiatric care in 2003, when he was in an alcohol and drug residential treatment unit.  It was noted the in-service incident in which someone drugged him with LSD did not appear to be a stressor, and there was no diagnosis linked to this.  The examiner added that the Veteran did not mention the in-service incident as one of his stressors or anything related to his psychiatric symptoms in the past year.  The diagnoses were depressive disorder, not otherwise specified (not military related), alcohol abuse and history of cocaine dependence in full remission.  

The examiner commented that the in-service incident was very stressful for the Veteran.  He stated the Veteran did not appear to meet the diagnostic criteria for PTSD or any other mental disorder related to this incident.  When asked about his main stressors and what keeps him awake at night, the Veteran cited violence, murders, his problems with alcohol, not being around his family enough, not being educated enough to get a better job and financial difficulties.  The examiner reiterated that unless specifically queried about the incident, the Veteran did not bring up recurring intrusive thoughts or difficulties specifically related to the incident in service in which he was drugged.

The Board's denial of service connection for a psychiatric disability, to include PTSD, in November 2006 was based on the absence of competent evidence linking any psychiatric disability to service.  

The additional evidence includes VA medical records.  When the Veteran was seen for follow-up of medical problems in December 2006, a PTSD screen was negative.  Outpatient treatment records show that a depressive disorder was noted under the problem list in December 2007.  

The additional evidence merely documents that the Veteran has been diagnosed with a psychiatric disability.  This evidence was of record at the time of the Board's November 2006 determination, and is merely cumulative of the evidence previously considered.  Moreover, the recently submitted evidence does not provide evidence linking his current condition to service.  

As such, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was evidence of an acquired psychiatric disability, as well as the Veteran's own assertions linking this to service.  Thus, the additional evidence is cumulative and redundant does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a psychiatric disability is not reopened.

B.  Coronary artery disease 

The evidence of record at the time of the November 2006 rating action consists of the service treatment records and post-service VA medical records.

The service treatment records are negative for complaints or findings of any heart disorder.  

The Veteran was hospitalized by the VA in July 1994.  He had developed chest tightness while painting.  It was indicated he was found to have inferior T wave changes.  He was admitted to rule out a myocardial infarction, but he left against medical advice.  The diagnosis was chest pain.  

On electrocardiogram in September 1994, it was reported inferior ischemia should be considered.

The Veteran was again hospitalized by the VA from November to December 1998.  He presented with no previous cardiac history.  He described chest pain and blackout episodes.  He related chest pain had been present on and off for one year.  A myocardial infarction was ruled out.  The pertinent diagnosis was coronary artery disease.

The Board's denial of service connection for a heart disability in November 2006 noted that there was no evidence of such disability for many years after service, and it was not shown to be related to service.

The additional evidence includes VA medical records reflecting treatment for chest pain.  When hospitalized by the VA in June 2008, it was noted a 19998 study was consistent with myocardial ischemia.  The diagnosis was chest pain, possibly due to vasospasm.  

The additional evidence merely documents that the Veteran has been treated for chest pain, and this information was of record at the time of November 2006 Board determination.  The evidence submitted in conjunction with the current claim merely confirms the Veteran has coronary artery disease.  As such, the evidence is merely cumulative.  None of the recently received medical evidence links his current heart disease to service.  

Thus, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was evidence a heart disability, as well as the Veteran's own assertions linking this to service.  The additional evidence is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a heart disability is not reopened.

It is also noted that there is a new presumption of service connection for ischemic heart disease where there has been exposure to Agent Orange.  That has not been shown in this case.  Appellant was not shown to have ever been in Vietnam and was in Korea after the use of Agent Orange.  Thus, the presumption is not for application.

C.  Allergic reaction/syndrome 

The evidence of record in November 2006 when the Board denied the Veteran's claim for service connection for an allergic reaction/syndrome included the service treatment records and private and VA medical records.  The service treatment records are negative for complaints or findings concerning an allergic reaction.  

The Veteran was seen in a private facility in November 2001 and complained of itching, dizziness and ringing in the ears.  He stated he subsequently developed a feeling his throat was tightening.  The diagnosis was allergic reaction.

The Veteran reported itching and shortness of breath in December 2001.  He related his symptoms began after eating a hamburger with a bun, and onions that day.  He noted he had the same reaction about one month earlier.  The diagnostic impression was allergic reaction.  VA outpatient treatment records disclose the Veteran was seen on several occasions in April and May 2002 for similar complaints.  It was noted in April 2002, that he had numerous food allergies that had been discovered in the past two months.  He was seen in the allergy clinic in May 2002.  The assessment was anaphylactoid reactions, etiology unclear, food vs. medication vs. idiopathic.

In November 2006, the Board denied service connection for a severe allergic reaction/syndrome, noting that such a disorder was not shown in service or for many years thereafter, and there was no competent medical evidence linking it to service.  

The additional evidence includes VA medical records.  It was reported in July 2004 that the Veteran presented to the emergency room with a rash and wheezing.  He was not sure what triggered it.  The assessment was the Veteran had an allergic reaction.

The additional evidence merely documents that the Veteran has been treated for an allergic reaction, and this information was of record at the time of November 2006 Board determination.  The evidence submitted in conjunction with the current claim merely confirms the Veteran has had allergic reactions to foods.  As such, the evidence is merely cumulative.  None of the recently received medical evidence links his allergic reaction/syndrome to service.  

Thus, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was evidence the Veteran had allergic reactions, as well as the Veteran's own assertions linking this to service.  The additional evidence is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for an allergic reaction/syndrome is not reopened.

D.  Intestinal disorder 

The evidence of record in November 2006 when the Board denied the Veteran's claim for service connection for an intestinal disorder included the service treatment records and private and VA medical records.  The service treatment records are negative for complaints or findings pertaining to any intestinal disability.  

Abdominal pain, sharp in nature, was listed in the review of systems when the Veteran was seen in a VA outpatient treatment clinic in February 2002.  The following month it was noted he had active bowel sounds in all four quadrants.  

The Board's denial of service connection for an intestinal disability in November 2006 was based on a determination that symptoms of an intestinal disability were initially shown many years after service, and there was no competent medical evidence relating it to service.

The additional evidence includes VA medical records.  These reveal the Veteran was seen in December 2006 for complaints of nausea, vomiting, abdominal pain and loose stools.  

The additional evidence merely documents that the Veteran has been treated for intestinal complaints, and this information was of record at the time of November 2006 Board determination.  The evidence submitted in conjunction with the current claim merely confirms the Veteran has intestinal problems.  As such, the evidence is merely cumulative.  None of the recently received medical evidence links any current intestinal disorder to service.  

Thus, the deficiency noted as the basis for the prior final denial remains.  At the time of the prior denial, there was evidence the Veteran had an intestinal disorder, as well as the Veteran's own assertions linking this to service.  The additional evidence is cumulative and redundant and does not raise a reasonable possibility of substantiating the claim.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for an intestinal disorder is not reopened.

E.  Right knee disability 

The evidence of record in 1973 consisted of the service treatment records and his claim for service connection.  The service treatment records disclose the Veteran complained of trouble with his knees in October 1972.  He reported repeated torsion injuries of his right knee.  An examination revealed no effusion or instability and full range of motion.  A right hamstring strain was noted on the separation examination in November 1972.

The Veteran submitted a claim for service connection for a right knee disability in January 1973.  He referred to in-service treatment for his right knee muscles in November 1971, and did not mention any treatment following service for the right knee.

As noted above, the Veteran was informed by a March 1973 letter that his claim had been denied since he had failed to report for a VA examination.  The letter stated no further action would be taken unless he advised the VA of his willingness to report for the examination.  No response was received.  

The evidence received since 1973 includes VA and private medical records.  When he was seen in a VA outpatient treatment clinic in August 1994, it was reported the Veteran was two weeks status post a twisting injury to the right knee.  The assessment was lateral collateral ligament strain.  

The Veteran was seen by a private physician in September 1994 and again reported a twisting injury to the right knee the previous month.  

The issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for a right knee right knee disability.  The Board concedes the medical reports in 1994 reflect treatment for right knee complaints.  Such evidence is new, but not material.

The additional evidence fails to establish the Veteran currently has a right knee disability that is related to service.  Thus, the element of the claim lacking substantiation in 1973 remains lacking.  The Board further notes the Veteran's belief that he suffers from a right knee disability, and that it is related to his service.  The fact remains that when he was seen for right knee complaints in 1994, more than 22 years after service, he referred only to a recent injury, and made no mention of any problems involving the right knee during service.

Thus, the additional evidence does not raise a reasonable possibility that the Veteran has a right knee disability that is related to service, when considered in conjunction with the record as a whole.  The Board concludes, therefore, that the evidence is not new and material, and the claim for service connection for a right knee disability is not reopened.

	II.  Service connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war and arthritis or hypertension becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A.  Bilateral foot disability, to include heel spur and residuals of a fracture of the right great toe 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  An X-ray of the right calcaneus at a VA facility in September 1994 reveals a spur at the insertion site of the Achilles tendon on the calcaneus.  An X-ray of the right foot in May 2002 shows marked degenerative disease in the first metatarsophalangeal joint with probably loose bodies and a small posterior calcaneal spur.  When he was seen in December 2008, the Veteran complained of bilateral foot pain for month.  It was noted his left foot had a plantar wart.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The service treatment records are negative for complaints or findings relating to a bilateral foot disability, to include heel spurs, or any problems involving the right great toe.  As noted above, a heel spur was first documented on an X-ray in 1994, and abnormalities involving the first metatarsophalangeal joint were initially shown in 1992.  The Veteran's complaints of bilateral foot pain were recorded in 2008.  When he was seen in December 2009 for bilateral foot pain, he pointed to his right great toe as the source of the most pain.  He referred to an injury to the right foot and leg from 1997 to 1998, while he was employed.  He asserted he had to wear a brace for six or seven months.  Thus, even the Veteran has not attributed a foot injury to service.  

Thus, the evidence establishes that a bilateral foot disability, to include heel spurs, or any disability of the right great toe were initially demonstrated at least 30 years following the Veteran's discharge from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) ("evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service").  There is no competent and probative medical evidence linking any current bilateral foot disability, to include heel spurs, or residuals of a fracture of the right great toe, to service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of his bilateral foot or right great toe disabilities.  To the extent the Veteran contends such conditions are related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's bilateral foot disability, to include heel spurs, and residuals of a fracture of the right great toe are related to service, the preponderance of the evidence is against the claim and service connection for these disabilities is denied.


B.  Hypertension 

The evidence supporting the Veteran's claim includes medical records demonstrating he has hypertension.  Blood pressure of 140/100 was recorded when the Veteran was hospitalized by the VA in July 1994.  He was found to have hypertension in March 2002.

The evidence against the Veteran's claim includes the service treatment records and the medical records following the Veteran's discharge from service.  The service treatment records are negative for complaints or findings of hypertension.  No abnormal blood pressure readings were recorded in service, and the Veteran's blood pressure was 140/80 on the separation examination in November 1972.  

The evidence of record documents that hypertension was initially demonstrated many years after service, and the competent and probative evidence fails to establish it is related to service.  In fact, the initial elevated blood pressure reading was recorded in July 1994, more than 21 years following the Veteran's discharge from service.  The Board concludes the medical findings are of greater probative value than the Veteran's allegations regarding the onset of hypertension.  To the extent the Veteran contends it is related to service, the Board finds the medical evidence of record to be more competent and probative of such a relationship than the Veteran's lay contention, as the etiology of a disability requires medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

Inasmuch as the most probative evidence fails to establish the Veteran's hypertension was present in service or within one year following his separation from service, the preponderance of the evidence is against the claim and service connection for it is denied.


	III.  Other considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Since new and material evidence has not been received to reopen a claim for service connection for an acquired psychiatric disability, to include PTSD, coronary artery disease, an allergic reaction/syndrome, intestinal problems or a right knee disability, the appeal is denied.

Service connection for a bilateral foot disability, to include heel spurs, residuals of a fracture of the right great toe and hypertension is denied.


REMAND

The Board notes that in its May 2009 rating action, the RO addressed the Veteran's claim regarding his left knee on the basis of whether new and material evidence had been received to reopen the claim.  This was predicated on a determination that the March 1973 letter had denied a claim for service connection for a left knee disability.  However, in light of the fact the Veteran's January 1973 claim referred only to the right knee, the Board concludes there is no basis to hold the March 1973 letter included the left knee.  Thus, the claim for service connection for a left knee disability must be adjudicated de novo.  The Veteran should, therefore, be provided appropriate VCAA notice regarding this claim.  

The service treatment records disclose the Veteran complained of pain behind his left knee in November 1971.  The impression was hamstring strain.  He was also seen that month for a muscle and tendons sprain.  He reported pain in the posterior aspect of the left knee of two months duration in February 1972.  The impression was possible mild chondromalacia, but there was no positive evidence of such, and he was returned to duty. 

In April 2009, the Veteran related he was on his way to the emergency room for unrelated complaints when he was attacked by several people.  He reported left knee pain.  

In view of the in-service findings, and the current record, a VA examination is needed to adequately address the claim for service connection for a left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under the circumstances of this case, the Board finds that additional development of the record is required.  Accordingly, the case is REMANDED to the RO/AMC for action as follows:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002) are fully complied with and satisfied with respect to the issue of service connection for a left knee disability.

2.  Contact the Veteran and request he provide information concerning any treatment he received following service for a left knee disability.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and information as to the reason records could not be obtained.

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left knee disability.  The examiner should be requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or higher) that a current left knee disability is related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed.  A rationale should be provided for any opinion expressed. 

4.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  The claim for service connection for a left knee disability should be adjudicated de novo.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


